Case 2:20-cv-04530-SB-SK Document 12 Filed 03/29/21 Page 1of2 Page ID #:145

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-4530-SB (SK) Date March 29, 2021

 

 

Title Carmen Alicia Felix v. Nancy A. Berryhill

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present

Proceedings: (IN CHAMBERS) FINAL ORDER TO SHOW CAUSE

On February 18, 2021, the Court ordered Plaintiff to show cause why this action should
not be dismissed because Plaintiff had not obtained—much less served—a summons on
Defendant, nor had she properly served Defendant at the right locations described in the
Appeals Council Notice she would have received and in accordance with Federal Rule of Civil
Procedure 4(i). (ECF 10). To give her a second chance, the Court advised her exactly what she
needed to do to effectuate proper service. Had she followed those instructions, the Court
would have discharged the show-cause order and permitted her action to procced. Yet rather
than follow those instructions, Plaintiff responded on March 18, 2021 by just resubmitting the
same faulty and incorrect proofs of service that she had filed earlier (ECF 11). And she simply
ignored the Court’s instruction that she needed to request and obtain a summons. So Plaintiff
now faces dismissal of her lawsuit in its entirety, and she cannot claim surprise, unawareness,
or ignorance of the law.

Proper service of a summons and complaint on a named defendant is not an empty
exercise. See S.E.C. v. Ross, 504 F.3d 1130, 1138-39 (9th Cir. 2007). And while the Court
must liberally construe a pro se plaintiffs pleadings, it cannot act as an attorney for Plaintiff or
excuse violations of rules that all litigants must follow. See Pliler v. Ford, 542 U.S. 225, 231
(2004; Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995). At the same time, as a pro se litigant
proceeding in forma pauperis, Plaintiff receives certain optional—but extremely helpful—
services: (1) she may hire an attorney—usually at no upfront cost to her—by contacting one of
the attorneys on the list provided by the SSA (another copy is attached here); (2) she may
contact the Court’s pro se clinics for help—as the Court informed her by an order dated May 21,
2020 (pro se clinic information is attached here again); and (3) she may request that the Court
order the U.S. Marshal’s Service to serve the summons and complaint in accordance with Rule
4(i) if she cannot accomplish service on her own. See Fed. R. Civ. P. 4(c)(3).

Thus, even if she is pro se, by filing her complaint appealing the SSA’s final

administrative decision, Plaintiff assumes certain obligations: (1) she must request a
summons from the Clerk—which she would have been reminded to do when she filed her

CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-04530-SB-SK Document 12 Filed 03/29/21 Page 2o0f2 Page ID #:146

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-4530-SB (SK) Date March 29, 2021

 

Title Carmen Alicia Felix v. Nancy A. Berryhill

 

complaint; (2) she must serve the summons and complaint in accordance with Federal Rule of
Civil Procedure 4(i)—as she was instructed in the Notice of Appeals Council Decision and again
in the Court’s first order to show cause; and (3) she must follow court orders—including the
Court’s initial case management order requiring that she file a proper proof of service. Plaintiff
has now been warned repeatedly that failure to fulfill any of these obligations may lead to
involuntary dismissal of her action for failure to prosecute.

Stil, in the interests of justice, the Court will give Plaintiff a third—and final—chance to
preserve her lawsuit. On the Court’s own motion, the deadline for Plaintiff to properly serve
Defendant is extended to Monday, April 12, 2021. See Fed. R. Civ. P. 4(m). And even
though she has not requested it, the Court also attaches for her use here an executed
summons—with the service addresses filled in—for Plaintiff to serve along with her
complaint. To effectuate service, she must mail the summons and complaint to the three listed
addresses by registered or certified mail postmarked by no later than April 12, 2021. Then,
she must complete the proof of service on the second page of the summons proving that she
served the summons and complaint on Defendant as ordered. She must file that completed
proof of service with the Court within 14 days of service. If Plaintiff is unable or unwilling to
follow these steps for any reason, she may instead send a written request to the Court asking
for the assistance of the U.S. Marshal’s Service to serve the summons and complaint for
her. That written request for help must be sent by mail to the Court postmarked by no later
than April 12, 2021.

This is Plaintiffs final notice and warning: If she fails to comply with the instructions in

this order, this action will be involuntarily dismissed for failure to obey court orders and failure
to prosecute. See Fed. R. Civ. P. 41(b); L.R. 41-1.

CIVIL MINUTES - GENERAL Page 2 of 2
